Citation Nr: 0835433	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for depression and 
anxiety.

2. Entitlement to an initial rating higher than 10 percent 
for lumbar spine dysfunction.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1982 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2003 and in April 2006 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2008, the veteran cancelled his request for a Board 
hearing.

In August 2008, the veteran submitted additional evidence in 
support of his claims and waived the right to have the 
evidence initially considered by the RO.  
38 C.F.R. § 20.1304(c).

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for depression and 
anxiety, the veteran asserts that depression and anxiety are 
due to his service-connected disabilities.  Service 
connection is in effect for diabetes mellitus, Type II, with 
erectile dysfunction, peripheral neuropathy of the upper and 
lower extremities, lumbar spine dysfunction, tinnitus, 
chronic conjunctivitis, and vitiligo.  The combined 
disability rating is 70 percent. 

VA records from April to July 2008 disclose that the veteran 
complained of worsening symptoms of depression over two years 
due to increasing pain from the spine and diabetic 
neuropathy.  The initial diagnosis was mood disorder due 
medical condition and marital problems.  

In May 2008, the diagnostic impression was adjustment 
disorder with depression.  As the record does not contain 
sufficient medical evidence to decide the claim of secondary 
service connection, under the duty to assist, further 
evidentiary development is needed. 

On the claim for increase for disability of the lumbar spine, 
on VA examination in February 2003, X-rays revealed no 
abnormalities.  In April 2008, a MRI revealed degenerative 
changes at L4-5 and L5-S1 discs and the impression was 
herniated lumbar discs, L4-5 and L5-S1.  As the findings on 
the MRI signal a material change in the disability, a 
reexamination is required. 38 C.F.R. § 3.327(a)

Accordingly, the claims are REMANDED for the following 
action:

1. Ask the veteran to submit the MRI 
report and the NCV report from the 
Golden Isles Neurology, PC, or 
requested authorization to obtain the 
records on the veteran's behalf. 

2. Schedule the veteran for VA 
orthopedic and neurological 
examinations to determine the current 
level of impairment due to the service-
connected lumbar spine dysfunction.  
The claim folders must be made 
available to the examiners for review.

a). The orthopedic examination 
must include range of motion of 
the lumbar spine, expressed in 
degrees.  The examiner is asked to 
determine whether there is 
weakened movement, excess 
fatigability, functional loss due 
to pain to include during flare-
ups or with repetitive use, or 
painful motion, and, if feasible, 
these determinations should be 
expressed in terms of the degree 
of additional limitation of 
motion.


b). The neurological examiner 
should determine whether the 
veteran currently suffers from 
intervertebral disc syndrome of 
the lumbar spine, and if so, 
whether the veteran has 
incapacitating episodes of 
intervertebral disc syndrome of 
the lumbar spine, that is, 
required bed rest prescribed by a 
physician and treatment by a 
physician, and, if so, the 
duration and frequency of the 
incapacitating episodes. 

The neurological examiner is also 
asked to describe any neurological 
deficits attributable to lumbar 
spine dysfunction, excluding 
peripheral neuropathy due to 
diabetes mellitus, and the degree 
of involvement of the affected 
nerve, for example, mild, 
moderate, moderately severe, or 
severe.

3. Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran currently has a 
psychiatric disorder and, if so, is it 
at least as likely as not that that the 
current disorder is due to or 
aggravated by the veteran's 
service-connected disabilities, 
diabetes mellitus, Type II, with 
erectile dysfunction, peripheral 
neuropathy of the upper and lower 
extremities associated with diabetes 
mellitus, lumbar spine dysfunction, 
tinnitus, chronic conjunctivitis, and 
vitiligo.  The claims folder must be 
made available for review by the 
examiner.



In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of as it is to 
find against.  

Also the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress of the disorder as contrasted 
to a worsening of symptoms. 

4.  After the above development has been 
completed, adjudicate the claims.  If any 
determination remains adverse to the 
veteran, furnish the veteran and veteran's 
counsel with a supplemental statement of 
the case and return the case to the Board

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


